DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

3.  Claims 47-48, 52 and 54-62 are pending.

4.  Claims 54-55 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 47-48, 52, 56-57 and 59-62 are under examination as they read on following species: (a) lung as the specific organ, (b) SSc-ILD as the specific disorder and (c) about 1,500 mg/month as the specific dose.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  Claims 47-48, 52, 56-57 and 59-62 stand rejected under 35 U.S.C. 103 as being unpatentable over or Henderson et al (Nat Med. 2013 December ; 19(12):1617-16227, IDS A29) in view of US 20100254977 (IDS-A6) or US Patent 8562986 (IDS-A5) or Clinicaltrials.gov (August 11, 2009-December 20, 2010, IDS-A25) and further in view of Katsumoto et al (International Journal of Rheumatology Volume 2011, 7 pages) and Horan et al (Am J Respir Crit Care Med Vol 177. pp 56–65, 2008, IDS-A31) and optionally Elez et al (Annals of Oncology 26: 132–140, Published online 15 October 2014) for the same reasons set forth in the previous Office Actions mailed 01/07/2021 and 05/13/2021. 

Applicant’s arguments, filed 11/12/2021, have been fully considered, but have not been found convincing.

Applicant points to the surprising properties of Abituzumab treatment for fibrotic disorders as  disclosed in the present application were confirmed in a small Phase II, randomized, double blind, placebo-controlled clinical trial to evaluate the efficacy and safety of Abituzumab in 

Applicant concluded that SSc-ILD patients treated with Abituzumab had improved lung capacity as measured by the volume of air exhaled.  The treatment recited in claim 47, therefore, is not rendered obvious based upon the applied art as it provides no such teaching of the advantageous effect.  As mentioned previously, the only demonstration that the antibody recited in claim 47, as a monotherapy, has any efficacy for treatment of SSc is based in the present application. 

This is not found persuasive for the following reasons:

 (i) the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of surprising results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of dosages of Abituzumab in the treatment of SSc-ILD, while the showings of unexpected results is limited to a particular fixed dose, 1500 mg. Not all the dosages would result in the surprising effect of reductions in FVC decline in patients with SSc-ILD. There is no showing that other doses falling within the claim will behave in a similar manner.    As a matter of fact, Khanna et al (The Journal of Rheumatology 2021;48:1295–8) show that in the same clinical trial, in the 500 mg abituzumab treatment, the mean change of FVC for baseline was -260 ml compared to -130 ml for the  placebo at wk52 (see Fig. 2).


    PNG
    media_image1.png
    427
    875
    media_image1.png
    Greyscale


must actually be unexpected and of statistical and practical significance. See MPEP §716.02(b).  Khanna et al (The Journal of Rheumatology 2021;48:1295–8) affiliated with Merck (Applicant Assignee) state regarding ClinicalTrials.gov: NCT02745145 that “The small patient numbers yielded few efficacy data points per timepoint. Only descriptive (not inferential) statistics were performed and, as expected with such a small sample size, no meaningful conclusions could be drawn” See page 1298, left col., 1st ¶. Khanna et al states that “Abituzumab . . . no efficacy conclusions can be drawn from the limited data obtained before termination.” Last ¶.   Khanna et al concluded that “further investigation of abituzumab for treatment of SSc-ILD is required” (abstract).  The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See: MPEP §716.02(b).  See also: Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992).


(iii)  Applicants fail to show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.  See MPEP 716.02(a), Section I.  See also Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).


8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644